Mr. Justice Bean.
The plaintiff, Koshland, a citizen of the State of California, brought this action in the Circuit Court of *598Umatilla County to recover the sum of $4,110 on a fire insurance policy issued by the National Fire Insurance Company of Hartford. Within the proper time the defendant filed a petition and bond for removal of the cause to the Circuit Court of the United States for the District of Oregon, on the ground that it is a resident of the State of Connecticut. The court below refused to surrender its jurisdiction, and proceeded with the trial, which resulted in a judgment in favor of plaintiff. The defendant appeals, assigning as error, among other things, the refusal of the court to allow the petition for removal. The questions involved on this point are the same as in the other case between the same parties, just decided, and the opinion in that case will control in this. The judgment is, therefore, reversed, and the cause remanded with directions to the trial court to proceed no further in the matter unless its jurisdiction shall hereafter in some manner be restored.
Reversed.